Citation Nr: 1816515	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from July 3, 2012 to August 9, 2017, and in excess of 30 percent from August 9, 2017, forward.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial, noncompensable rating effective July 3, 2012.  Jurisdiction was later transferred to the RO in Boston, Massachusetts.

The Veteran and his daughter testified at a hearing before the undersigned in February 2017.  The Veteran made a motion to correct the transcript in March 2017, and his corrections were accepted and made part of the record.  

The Board remanded the Veteran's claim in July 2017 for further development.  Thereafter, a December 2017 rating decision assigned the Veteran a 30 percent rating for his bilateral hearing loss, effective August 9, 2017.  However, because that was not a full grant of the benefits sought, the matter remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In statements received in March 2017 January 2018, the Veteran asserts that his memory loss may be associated with his hearing loss and that he should be awarded an earlier effective date of September 26, 1961, for the award of service connection for hearing loss.  He has also submitted statements and evidence suggesting a link between dementia, balance issues, and psychiatric disorders with hearing loss.  Further, he mentions his previous claim of entitlement to a rating in excess of 10 percent for tinnitus.  Effective in March 2015, VA's regulations were amended to require the use of standardized VA forms when filing new claims or certain appeal documents.  The RO should inform the Veteran of this change and give him an opportunity to submit any additional claims that he wishes to pursue on the standard form.  



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From July 3, 2012 to August 8, 2017, the Veteran's hearing loss is manifested by puretone threshold averages no higher than 53 decibels (dB) in the right ear and 55 dB in the left ear, and speech recognition scores no lower than 88 percent in the right ear and 84 percent in the left ear.

2.  From August 9, 2017, forward, the Veteran's hearing loss is manifested by puretone threshold averages no higher than 51 decibels (dB) in the right ear and 60 dB in the left ear, and speech recognition scores no lower than 64 percent in the right ear and 62 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for bilateral hearing loss from July 3, 2012 to August 8, 2017 have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for an initial rating for bilateral hearing loss in excess of 30 percent from August 9, 2017 have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (extending this practice even to claims that do not involve initial ratings).

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling or noncompensable under 38 C.F.R. § 4.85, DC 6100 from July 3, 2012 to August 8, 2017 and 30 percent thereafter.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.



VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 dB or more, an evaluation will be based either on Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2017).  Each ear will be evaluated separately.  Id.  When the puretone threshold is 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the evidence of record, a July 2013 VA Examination report reflects a puretone threshold average of 50 dB in the right ear, and 51 dB in the left ear.  Speech recognition testing for the Veteran yielded scores of 96 for the right ear, and 94 for the left ear.

A December 2016 VA audiology note indicates the Veteran underwent an audiology examination.  The examination report shows that the right ear had a puretone threshold average of 53 dB, and a speech discrimination score of 88 percent.  The left ear had a puretone threshold average of 55 dB, and a speech discrimination score of 84 percent.

To determine the appropriate rating for the Veteran's hearing loss for the time period of July 3, 2012 to August 8, 2017, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 53 dB (the highest of record during the applicable time period) intersects with a speech discrimination score of 88 percent (the lowest of record for the time period) yields a numeric designation of II.  With respect to the left ear, the point where a puretone threshold average of 55 dB (the highest for the time period) intersects with a speech discrimination score of 84 percent (the lowest for the time period) also yields a numeric designation of II.  The point where designations II and II (as derived from Table VI) intersect on Table VII yields a 0 percent or noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85.  Accordingly, the criteria for an initial compensable rating have not been demonstrated by a mechanical application of the rating schedule from July 3, 2012 to August 8, 2017.

The same procedure is applied to the time period from August 9, 2017, forward.  An August 2017 Hearing Loss and Tinnitus DBQ shows that the Veteran's right ear had a puretone threshold average of 51 dB and a speech discrimination score of 64 percent.  The Veteran's left ear had a puretone threshold average of 60 dB, and a speech discrimination score of 62 percent.

With respect to the right ear, the point where a puretone threshold average of 51 dB (the highest of record during the applicable time period) intersects with a speech discrimination score of 64 percent (the lowest of record during the applicable time period) yields a numeric designation of VI.  With respect to the left ear, the point where a puretone threshold average of 60 dB (the highest for the time period) intersects with a speech discrimination score of 62 percent (the lowest for the time period) also yields a numeric designation of VI.  The point where designations VI and VI (as derived from Table VI) intersect on Table VI yields a 30 percent rating under DC 6100.  See 38 C.F.R. § 4.85.  Accordingly, the criteria for a rating in excess of 30 percent have not been demonstrated by a mechanical application of the rating schedule from August 9, 2017, forward.

For the entirety of the Veteran's claim, his puretone thresholds shown in the VA examination reports do not reflect the exceptional patterns of hearing loss described in the rating schedule.  See 38 C.F.R. § 4.86.  Therefore, the alternative rating criteria do not apply.  See id.

The Board has reviewed and considered all of the evidence submitted by the Veteran, including, but not limited to, his lay assertions, testimony, exhibits, and Memoranda 01 and 02.  Further, the Veteran has submitted literature concerning the disabling effects of hearing loss in general, which is considered to be probative to the extent that the disabling effects described in the literature are the same as those the Veteran has reported experiencing.  The Board has considered the Veteran's description of his difficulties with hearing, as well as those submitted by his wife and daughter, to include his difficulty hearing when there is background noise, in noisy environments, while watching TV, and in groups; difficulty hearing high pitched voices and understanding certain accents; and problems with miscommunication, lack of understanding, missing details, other people needing to repeat themselves, and frustration.  The Veteran has also stated that his hearing loss affected his decisions to further his career by not attending higher-level academic institutions and that this affected his earning capabilities throughout his life.  He asserted that he hesitated to ask questions in the workplace, and that interfered with his ability to learn and understand, and that he sought job assignments where he could isolate himself.  Additionally, he stated that others complained if he needed higher than normal volume on the radio or television.  See Statement in Support of Claim, dated October 9, 2012; Statements from the Veteran's wife and daughter, dated March 9, 2016; Substantive Appeal with lay statements, literature, and other exhibits submitted in August 2016; Testimony at Board hearing on February 28, 2107; VA examination reports; Correspondence with exhibits and Memoranda 01 and 02, submitted in March 2017; Veteran's statements dated April 26, 2017 and November 19, 2017; and Correspondence and literature submitted in January 2018.  



The Board does not doubt that the Veteran's hearing loss causes him considerable challenges.  The Board sincerely empathizes with the Veteran, but is bound to apply the applicable rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  For the reasons explained above, the criteria for an initial compensable rating from July 3, 2012 to August 8, 2017 are not satisfied.  Additionally, the criteria for an initial rating in excess of 30 percent from August 9, 2017 are not satisfied.  

The functional effects of the Veteran's difficulty hearing and understanding speech in various contexts, as described in detail above, are contemplated by the rating schedule.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  See Doucette v. Shulkin, 28 Vet. App. 366, 369, 371 (2017).  Accordingly, the Veteran's reported difficulties with his hearing loss, to include those affecting both the quality of his life and his earning capacity, are contemplated by the schedular criteria.  The functional impairment he has described does not establish entitlement to higher ratings than those assigned, absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.

The fact that the rating criteria for hearing loss are cast solely in terms of objective clinical data rather than in terms of functional impairment or challenges caused by hearing loss cannot in itself be a basis for finding an exceptional or unusual disability picture whenever evidence is submitted of difficulties caused by the hearing loss disability.  Rather, the contrary is true: the objective clinical data, in this case the results of puretone threshold and speech discrimination testing, serve as markers of degree of disability in terms of functional impairment under the ordinary conditions of daily life and employment associated with the corresponding rating.  See 38 C.F.R. §§ 4.1 , 4.10.  Thus, absent evidence to the contrary, it must be assumed that the rating criteria adequately capture such impairment caused by the disability in question, even if the impairment is not actually described in the rating schedule.  See id.

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria so as to render their application impractical.  Therefore, the claim does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

The Veteran has also asserted that his service-connected tinnitus should be combined with his hearing loss when determining his compensation.  The Board notes that the Veteran's tinnitus itself is separately compensated and rated as 10 percent disabling under 38 C.F.R. § 4.88(a), DC 6260.  Further, he is already assigned a combined evaluation for hearing loss and tinnitus of 10 percent from July 3, 2012, and 40 percent from August 9, 2017.  See 38 C.F.R. § 4.25.  To the extent that the Veteran may be requesting consideration of the combined effects of his hearing loss and tinnitus in determining whether extraschedular referral is warranted under § 3.321(b)(1), an extra-schedular evaluation is to be applied to an individual service-connected disability when the disability is so exceptional or unusual that it makes application of the regular rating schedule impractical.  An extra-schedular evaluation may not be based on the combined effect of multiple service-connected disabilities.  38 C.F.R. § 3.321(b).  

The Board also notes that the Veteran has offered contentions and submitted literature and documents pertaining to the types, causes, and prevention of hearing loss.  However, he has already been awarded service connection for his bilateral hearing loss and this information is not relevant to his claim for a higher rating.  

Further, the Board notes the Veteran's assertion that his VA examinations were flawed in that they were administered in sound-proof booths with artificially increased intensity through head phones, which is not reflective of the ordinary conditions of daily life referenced in 38 C.F.R. § 4.10.  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  



In addition, the Veteran asserts that the July 2013 speech discrimination scores are invalid because masking was not applied as it was at the time of the August 2017 VA examination, and that masking emulates background noise so as to meet the requirements of 38 C.F.R. § 4.10, i.e., the ordinary conditions of life.  However, as the Veteran is a layperson, his statements as to the purpose of masking procedure in the performance of audiological assessments are not competent.  Further, his statements are not supported by information provided in the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, (K.C. Dennis ed., 2004); the Revised Audio AMIE Worksheet; or Veterans Benefit Administration (VBA) Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  Both the July 2013 and August 2017 VA examination reports were completed in accordance with the instructions provided on the worksheets and in accordance with VA standards for evaluating hearing loss, as found in 38 C.F.R. § 4.85.  Accordingly, remand for additional examination is not warranted.

The Veteran also appears to assert that the RO did not consider all of his assertions and evidence in the SOC/SSOC, that his file contains errors and misleading information, and that documents are missing.  However, upon review of the file the Board finds no such irregularities, and that all evidence that has been referenced by the Veteran is associated with his file.  Further, the fact that the rating decision and/or SOC/SSOC did not explicitly recite evidence or a regulation does not establish that it was not considered.  Pursuant to the presumption of regularity attending the official acts of public officers, it must be concluded that all relevant law and evidence was considered.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996).

In sum, the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for an initial compensable rating from July 3, 2012 to August 8, 2017 and in excess of 30 percent thereafter.  Accordingly, the benefit-


of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss from July 3, 2012 to August 8, 2017, is denied.

Entitlement to an initial rating for bilateral hearing loss in excess of 30 percent from August 9, 2017, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


